DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a loading portion, a lifting and lowering unit, a raising portion, an extension portion, all first appearing in claim 1, and a transportation unit of claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue US 10,766,721 (“Inoue”).
Regarding claim 1, Inoue disclosed a sheet accommodating apparatus comprising: 
a loading portion (see where 507a is indicated in Figure 2) onto which a sheet is loaded; 
a lifting and lowering unit (530) that lifts and lowers the loading portion; 

an extension portion (507b) that extends to a position outward of the loading portion from the raising portion side as seen in plan view and supports another portion of the sheet (see at least Figure 2).
  Regarding claim 2, Inoue disclosed the sheet is supported by the loading portion or the raising portion and the extension portion (Figures 1 and 2).
Regarding claim 3, Inoue disclosed the extension portion is provided on one end side in a length direction of the sheet with respect to the loading portion or the raising portion (Figure 2).  
Regarding claims 4 and 5, Inoue disclosed the raising portion is disposed on the loading portion (see Figure 2).  
Regarding claims 6 and 7, Inoue disclosed the extension portion is fixed to a side of the raising portion, and wherein the extension portion is integrally lifted with the raising portion in a case where the loading portion is lifted (see Figures 1 and 2).  
 	Regarding claims 8 and 9, Inoue disclosed the extension portion is disposed beside the raising portion and is fixed to an apparatus main body (see Figures 1 and 2).  
	Regarding claim 16, Inoue disclosed a distance from one end portion on the raising portion side and the other end portion on the extension portion side is greater 
 	Regarding claim 17, Inoue disclosed the distance from the one end portion on the raising portion side and the other end portion on the extension portion side may be set to such a distance that a terminal of the sheet having a length of 864 mm does not stick out (especially if folded over, for example).  
	Regarding claim 19, Inoue an image forming system comprising: the sheet accommodating apparatus according to claim 1 as mentioned above; and an image forming apparatus that forms an image on the sheet transported from the sheet accommodating apparatus (see Figure 1).  
 	Regarding claim 20, Inoue disclosed an extension unit comprising: 
 	a raising portion (the thicker portion attached to 507a, see Figure 2) that is attached to a sheet accommodating apparatus, raises a sheet loading surface (where 507a is indicated in Figure 2) with respect to a lowermost lowering position of a liftable and lowerable loading portion (at the bottom of 250), and above which a portion of the sheet is loaded; and an extension portion (507b) that extends to a position outward of the loading portion from the raising portion side as seen in plan view and supports another portion of the sheet (Figures 1 and 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Niikura et al. US 9,359,157 (“Niikura”). Inoue disclosed the lifting and lowering unit includes a wire that lifts and lowers the loading portion and a motor that winds up the wire (Figure 2), but did not teach disconnecting them at the time of attachment.  Niikura teaches the wire and the motor are disconnected from each other at the time of attachment of the raising portion such that the loading portion is lowered to the lowermost lowering position due to a weight thereof (see at least Figures 5B, 7A, and 7B).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Niikura within Inoue to provide a stable coupling between the tray and lifting assembly while allowing removal of the tray.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Niikura US 10,494,207 (“Niikura II”).  Inoue disclosed the limitations of claim 1 as listed above, but did not teach using the claimed transportation unit.  Niikura II teaches a transportation unit that blows air to the sheet loaded above the raising portion and sucks an uppermost sheet to transport the uppermost sheet (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Niikura II within Inoue to reliably transport the sheets as is well known in the art.   

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653